Exhibit 10.13

--------------------------------------------------------------------------------

WARRANT




THIS WARRANT ("WARRANT") TO PURCHASE SHARES IN THE CAPITAL OF ACTIVECARE, INC.,
A DELAWARE CORPORATION (THE "COMPANY") IS ISSUED ON THE ISSUE DATE PURSUANT TO
THE TERMS OF THAT CERTAIN LOAN AND SECURITY AGREEMENT BETWEEN THE COMPANY AND
PARTNERS FOR GROWTH IV, L.P. (THE "LOAN AGREEMENT"). THIS WARRANT IS SOLD IN A
PRIVATE TRANSACTION, WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND REGULATIONS PROMULGATED THEREUNDER (THE "SECURITIES ACT") OR THE
SECURITIES LAWS OF ANY STATE, AND MAY BE OFFERED OR SOLD ONLY IF REGISTERED
UNDER THE SECURITIES ACT AND SUCH LAWS OR IF AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT AND SUCH LAWS IS AVAILABLE.


Company:
ActiveCare, Inc., a Delaware corporation
Warrant Stock:
Common Stock
Number of Shares:
Up to ______, subject to adjustment
Exchange Price:
$0.065 per Share, subject to adjustment
Issue Date:
February 19, 2016
Expiration Date:
February 19, 2023



The term "Holder" shall initially refer to ______ which is the initial holder of
this Warrant and shall further refer to any subsequent permitted holder of this
Warrant from time to time.


The Company does hereby certify and agree that in consideration of Holder's 
payment of $_____ for this Warrant on the Issue Date (such dollar amount,
exclusive of the Exchange Price payable or creditable upon Exercise or Exchange
of this Warrant, the "Purchase Price"), Holder, or its permitted successors and
assigns, hereby is entitled, subject to Section 1.8 hereof, to Exchange or
Exercise this Warrant in the Company for up to _____ (_____) shares of the
Company's Common Stock (the "Warrant Stock"). This Warrant is subject to
adjustment as set forth in this Warrant. Capitalized terms used but not defined
in this Warrant have their meanings as set forth in the Loan Agreement defined
in the heading between the Company and _______ ("Holder"), whether or not the
Loan Agreement is then in effect. When the term "convert" or "conversion" in
relation to the Warrant is used herein, it includes an Exchange and an Exercise,
each as defined in Section 1.3(a), below, as applicable.


Section 1.      Term, Price and Exchange of Warrant.


1.1     Term of Warrant. This Warrant shall be convertible for a period of seven
(7) years after the Issue Date (hereinafter referred to as the "Expiration
Date").


1

--------------------------------------------------------------------------------

1.2     Exchange Price.  The price per Share at which the shares of Warrant
Stock are issuable upon conversion of this Warrant shall be $0.065 per Warrant
Share (the "Exchange Price").


1.3     Conversion of Warrant.


(a)  This Warrant may be exercised, in whole or in part, upon surrender of this
Warrant to the Company, together with the Election to Exchange or Exercise
attached hereto as Exhibit A (the "Election") duly completed and executed with
"Exercise"
selected as the mode of conversion, and upon payment to the Company of the
Exercise Price for the number of shares of Warrant Stock in respect of which
this Warrant is then being exercised (an "Exercise").  In whole or in part in
lieu of an Exercise, Holder may convert this Warrant on a cashless basis by so
indicating in the Election and proceeding in accordance with the remainder of
this Section 1.3 (an "Exchange"). In each above case, Holder shall surrender
this Warrant to the Company at its then principal offices, together with the
Election duly completed and executed.


(b)            Upon an Exchange, the Holder shall receive shares of Warrant
Stock such that, without the payment of any funds, the Holder shall surrender
this Warrant in exchange for the number of shares of Warrant Stock equal to "X"
(as defined below), computed using the following formula:
Y * (A-B)
X   =   _______________
A
Where


X    =                the number of shares of Warrant Stock to be issued to
Holder
Y    =                the number of shares of Warrant Stock to be converted
under this Warrant
A    =                the Fair Market Value of one Warrant Share
B    =                the Exchange Price (as adjusted to the date of such
calculations)
*     =                multiplied by


(c)            For purposes of calculating Fair Market Value for purposes of
Exchanging this Warrant, the "Fair Market Value" of one Warrant Share shall be
(i) if the Company's securities become listed on a national or international
stock exchange, the highest closing sale price reported on such exchange for
such listed securities during the 90-trading day period immediately prior to the
date Holder delivers its Election to the Company, or (ii) if the Company's
securities are traded over-the-counter, the highest average of bid and ask price
for such securities over the 90-trading day period immediately prior to the day
Holder delivers its Election to the Company, in each case of (i) and (ii),
above, if the shares of Warrant Stock are convertible into such listed or
over-the-counter traded securities other than on a one-to-one basis, multiplied
by the ratio at which one Warrant Share converts into such other security. If
the Company's securities are not listed or traded as contemplated in clauses (i)
or (ii), above, the Fair Market Value of the Warrant Stock shall be the price
per Warrant Share which the Company could obtain from a willing buyer of shares
of Warrant Stock sold by the Company from its authorized but unissued Shares,
initially as the Board of Directors of the Company ("Board") shall determine in
its reasonable good faith judgment, subject to Holder's valuation rights below,
but in no event less than the price to which a holder of Warrant Stock would be
entitled based on an enterprise valuation of the Company (including its
Subsidiaries if part of a Group) as a going concern and the application of the
rights, preferences and privileges of the Company's outstanding securities as
set forth in the Company's Constitutional Documents without discount for
minority, control or lack of marketability. For the avoidance of doubt, if the
Board relies on an appraisal (including a "409A" valuation) to determine the
Fair Market Value of the Warrant Stock, such determined Fair Market Value from
such appraisal may not assume the automatic conversion of all convertible
securities in deriving such Fair Market Value but, instead, shall be based on
enterprise value and application of the rights, preferences and privileges of
the Company's outstanding securities as set forth in the Company's
Constitutional Documents as if the Company (or Group) were being sold in an
Acquisition for cash to determine what dollar value each class of security would
receive upon such Acquisition. If the Warrant is to be converted in connection
with an Acquisition (in fact), the Fair Market Value of a Warrant Share shall be
based on the enterprise value specified or implied in such Acquisition and shall
be the greater of (A) the value attributable to the Warrant Stock and (B) the
value attributable to the Company securities into which the shares of Warrant
Stock are (or may be) convertible (but subject to Holder's conversion directly
into such other Company securities). If Holder disagrees the Board's
determination, Holder may engage an independent appraiser to determine fair
market value of the Warrant Stock the foregoing basis at shared expense between
the Company and Holder. If the fair market value difference between the Board's
determination and the determination by the Holder's appraiser is less than 30%,
then the average between the two determinations shall be deemed to be the fair
market value. If the difference is 30% or more, then the parties shall agree a
second appraiser, with each party bearing half of the expense of such second
appraiser, and the determination of such appraiser shall be deemed to be the
fair market value.
2

--------------------------------------------------------------------------------

(d)  In the event that Holder converts this Warrant in connection with a
transaction in which shares of the same class and series as the Warrant Stock
are converted into another security, Holder may effect a conversion directly
into such other security.
(e)  Subject to Section 2 hereof, upon delivery of the duly completed and
executed Election, the Company shall issue and deliver within two (2) business
days to Holder or such other person as Holder may designate in writing a
certificate or certificates or other legal evidence of Holder's ownership of the
number of shares of Warrant Stock so acquired upon the conversion of this
Warrant. Such certificate(s) or other legal evidence shall be deemed to have
been issued and any person so designated to be named therein shall be deemed to
have become a stockholder of the Company and a holder of record of such shares
of Warrant Stock as of the date the Election is delivered to the Company,
provided, however, Holder's admission as a stockholder shall be subject to
Holder's execution and delivery of such agreements as may be required of all
stockholders or of an accession or similar agreement by which Holder agrees to
be bound by such agreements.  If this Warrant is converted in part, a new
warrant substantially identical to this Warrant for the number of Shares not
converted shall be promptly executed and delivered to Holder by the Company.


3

--------------------------------------------------------------------------------

1.4     Fractional Interests. The Company shall not be required to issue
fractions of shares of Warrant Stock upon the conversion of this Warrant.  If
any fraction of a Warrant Share would be issuable upon the conversion of this
Warrant (or any portion thereof), the Company shall purchase such fraction for
an amount in cash equal to the fair market value of a Warrant Share as
determined by the Board in its reasonable judgment.


1.5            Certain Definitions. For purposes of this Warrant:
"Acquisition" means, in any single transaction or series of related
transactions: (i) any sale or other disposition (including exclusive license) of
all or substantially all of the assets of the Company in whatever form and
however consummated, (ii) any reorganization, consolidation, merger or
acquisition of the Company or a Controlling interest in the Company, or (iii)
any liquidation or deemed liquidation under the Company's Constitutional
Documents.
An "Affiliate" of, or person "affiliated" with, a specified Person, is a Person
that directly, or indirectly through one or more intermediaries, beneficially
owns or is beneficially owned, controls or is controlled by, or is under common
control with, the Person specified, and any person or entity that owns or
controls directly or indirectly ten percent (10%) or more of the Shares of
Company shall be deemed to be an Affiliate of the Company.
"Constitutional Documents" means the Company's Certificate of Incorporation (as
amended and restated, as applicable), Bylaws and agreements between or among the
Company and holders of any class or series of its stock.
"Control" (including the terms "controlling", "controlled by" and "under common
control with") means the possession, direct or indirect through one or more
Affiliates, of the power to direct or cause the direction of the management and
policies of a person, whether through the ownership or voting of voting
securities, by contract, or otherwise.


"Equity Value of the Company" means: (i) subject to the next paragraph, the
greater of: (A) the value of price of all equity (FDE equity) in the Company
implied by the transaction giving rise to the Put Right; and (B) the gross
amount made available to shareholders of the Company; or (ii) in the case of a
Put Event arising due to the occurrence of an Insolvency Event or the expiry of
this Warrant, the market value of all equity (on an FDE basis) in the Company as
agreed by the Company and Holder (or if no such agreement is reached, the market
value as determined by an appraiser under Section 1.3(c).
4

--------------------------------------------------------------------------------



"FDE" means the fully-diluted equity of the Company, assuming the conversion of
all convertible securities, including convertible debt, and the exercise of all
convertible instruments, including options and warrants.
"Person" or "person" means any individual, sole proprietorship, partnership,
joint venture, trust, unincorporated organization, association, corporation,
government, or any agency or political division thereof, or any other entity of
any kind.


1.6            Automatic Conversion upon Expiration.  Upon the Expiration Date,
this Warrant shall automatically be deemed on and as of such date to be
Exchanged pursuant to Section 1.3 as to all shares of Warrant Stock (or such
other securities) for which this Warrant has become convertible and for which it
shall not previously have been converted for Warrant Stock (or if not then
outstanding, into such other class and series of securities into which the
Warrant Stock is then convertible), and the Company shall promptly deliver a
certificate or other legal evidence of ownership of the shares of Warrant Stock
(or such other securities) issued upon such Exchange to Holder.
1.7            Treatment of Warrant Upon Acquisition of Company.  Subject to
HOLDER's exercise of rights under Section 1.8, upon the closing of any
Acquisition, the surviving entity shall, as a condition to the Acquisition,
either (i) assume the obligations under this Warrant, then this Warrant shall be
convertible into the same securities as would be payable for the shares of
Warrant Stock issuable upon conversion of the unconverted portion of this
Warrant as if such shares of Warrant Stock were outstanding on the record date
for the Acquisition (and the Exchange Price and/or number of shares of Warrant
Stock shall be adjusted accordingly); or (ii) the Company or other surviving
entity in such Acquisition shall, upon initial closing of such Acquisition
purchase this Warrant at its "Fair Value" (the "Purchase Price"). For purposes
hereof, "Fair Value" means that value determined by the parties using a
Black-Scholes Option-Pricing Model (the "Black-Scholes Calculation") with the
following assumptions: (A) a risk-free interest rate equal to the risk-free
interest rate at the time of the closing of the Acquisition (or as close thereto
as practicable), (B) a contractual life of the Warrant equal to the remaining
term of this Warrant as of the date of the announcement of the Acquisition, (C)
an annual dividend yield equal to dividends payable or declared on the
underlying shares of Warrant Stock (including securities into which the shares
of Warrant Stock may be convertible) during the term of this Warrant (calculated
on an annual basis), and (D) a volatility factor of the expected market price of
the Company's Shares comprised of: (1) if the Company is publicly traded on a
national securities exchange, its volatility over the one year period ending on
the day prior to the announcement of the Acquisition, (2) if the Shares are
traded over-the-counter, its volatility over the one year period ending on the
day prior to the announcement of the Acquisition, or (3) if the Company is a
non-public company, the volatility, over the one year period prior to the
Acquisition, of an average of publicly-traded companies in the same or similar
industry to the Company with such companies having similar revenues.  The
Purchase Price determined in accordance with the above shall be paid upon the
initial closing of the Acquisition and shall not be subject to any
post-Acquisition closing contingencies or adjustments; provided, however, the
parties may take such post-Acquisition closing contingencies or adjustments into
account in determining the Purchase Price, and if the parties take any
post-Acquisition closing contingencies or adjustments into account, then upon
the partial or complete removal of those post-Acquisition closing contingencies
or adjustments, a new Black-Scholes Calculation would be made using all of the
same inputs except for the value of the Company's Shares (as determined under
subclause (D)), and any increase in Fair Value (and, correspondingly, Purchase
Price), including, without limitation, as a result of any earn-out or escrowed
consideration, would be paid in full to Holder immediately after those
post-Acquisition closing contingencies or adjustments can be determined or
achieved.
5

--------------------------------------------------------------------------------

1.8            Warrant Put. Notwithstanding anything to the contrary set forth
in this Warrant, in the event of (i) any Acquisition of the Company, (ii) any
liquidation of the Company, (iii) any liquidation or deemed liquidation of the
Company under its Constitutional Documents or under any documents governing the
Series G Preferred Stock, or (iv) the expiry of this Warrant, Holder shall have
the right (but not the obligation) to exchange this Warrant (the "Put Right")
for the greater of (i) cash sum of $300,000, and (ii) 3.9% of the Equity Value
of the Company (as defined below) at the time of the Put Right is triggered
(which for the avoidance of doubt shall be determined on a pre-management
carve-out (Series G Preferred Stock) basis) (the "Exchange Put Price"). The
above "3.9% of Equity Value" (the "Reference Percentage") assumes that the
Company is able to draw all Tranches under Facility A and Facility B of the Loan
Agreement. Until such time as the Company is able to draw all Tranches, the
Reference Percentage shall be (i) 2.1% on the Issue Date with the disbursement
of Tranche 1 of Facility B, (ii) 2.4% on the date Tranche 2 of Facility B is
disbursed, (iii) 3% on the date the Company may draw Tranche 3 of Facility B,
and (iv) an additional 0.3% on each (of three) occasions when the Company meets
the financial performance criteria to increase the Facility A Dollar Credit
Limit (for an aggregate among clauses (i) through (iv) of 3.9%). The Exchange
Put Price shall be paid as and when any payment is made on in respect of Series
G Preferred Stock (which term shall include any security or instrument into
which the Series G Preferred Stock may convert or for which it may be exchanged)
and adjusted on a relative percentage basis to the extent that Holder has
converted any part of this Warrant and later exercises its Put Right. Except as
to a put effected under Section 1.6, Holder shall exercise such Put Right by
written notice as provided in this Warrant and, upon receipt by the Company of
such notice, the Expiration Date of this Warrant shall be deemed extended until
such time as the Company has paid the Exchange Put Price to Holder. The Company
shall promptly (and in no event later than (five) 5 business days of Holder's
notice to the Company) pay the Exchange Put Price to Holder.


1.9            Reduction in Number of Shares. The parties acknowledge that the
loans under the Loan Agreement are made available in two separate Loan
Facilities, Facility A (represented in Schedule 1 to the Loan Agreement) and
Facility B (represented in Schedule 2 to the Loan Agreement) and the Warrant
Stock is intended to represent a maximum of 3.9% of FDE and become convertible
upon Loans being made available to Borrower from time to time based on its
financial performance. As a result, the Warrant Stock becomes convertible by
Holder as follows: (i) 4,435,680 shares of Warrant Stock (2.4% of FDE) are
immediately convertible on the Issue Date with the disbursement of Tranche 1 of
Facility B, (ii) 1,108,530 shares of Warrant Stock (0.6% of FDE) become
immediately convertible on the date Tranche 2 of Facility B is disbursed, and
(iii) 555,000 (0.3% of FDE) shares of Warrant Stock automatically become
convertible on each (of three) occasions when the Company meets the financial
performance criteria to increase the Facility A Dollar Credit Limit.
6

--------------------------------------------------------------------------------

Section 2.      Exchange and Transfer of Warrant.


(a)  This Warrant may be transferred, in whole or in part, without restriction,
subject only to (i) Holder's compliance with applicable securities laws (which,
in the case of Affiliates, shall be deeded satisfied by Holder (and transferee)
certification of Affiliate status), and (ii) the transferee holder of the new
Warrant assuming the obligations of Holder set forth in this Warrant. A transfer
may be registered with the Company by submission to it of the annexed Assignment
Form attached hereto as Exhibit B duly completed and executed. After the
Company's registration of a transfer of this Warrant, the Company will issue and
deliver to the transferee a new warrant (representing the portion of this
Warrant so transferred) upon the same terms and conditions as this Warrant and
in substantially identical form, which the Company will register in the new
holder's name. In the event of registration of a partial transfer of this
Warrant, the Company shall concurrently issue and deliver to the transferring
holder a new warrant that entitles the transferring holder to the balance of
this Warrant not so transferred and that otherwise is upon the same terms and
conditions as this Warrant. Upon the delivery of this Warrant for transfer, the
transferee holder shall for all purposes become the holder of the new warrant
issued for the portion of this Warrant so transferred, irrespective of the date
of actual delivery of the new warrant representing the portion of this Warrant
so transferred.


(b)  In the event of the loss, theft or destruction of this Warrant, the Company
shall execute and deliver an identical new warrant to Holder in substitution
therefor upon the Company's receipt of (i) evidence reasonably satisfactory to
the Company of such event, and (ii) if requested by the Company, an indemnity
agreement in reasonable and customary form.


(c)  The Company shall pay its own and all Holder's reasonable costs and
expenses incurred in connection with the conversion, transfer or replacement of
this Warrant, including, without limitation, securities compliance, the costs of
preparation, execution and delivery of a new warrant and of certificates or
other legal evidence of all Warrant Stock.


Section 3.      Certain Covenants.


(a)  The Company shall ensure that any approval of its stockholders required for
issuance of this Warrant and of the shares of Warrant Stock issuable upon
conversion hereof (which shall, for the avoidance of doubt, include any
securities into which shares of Warrant Stock are or become convertible) remains
in full force and effect until the earlier of conversion or the Expiration Date.
7

--------------------------------------------------------------------------------



(b)  The Company will not, by amendment of its Constitutional Documents or
through reorganization, consolidation, merger, amalgamation, sale of assets or
otherwise, avoid or seek to avoid the observance or performance of any of the
terms of this Warrant.  Without limiting the foregoing, the Company will from
time to time take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue shares of Warrant Stock upon the
conversion of this Warrant.


(c)            So long as Holder or any of its Affiliates holds this Warrant
and/or the Warrant Stock, the Company shall deliver to Holder (i) such reports
as it provides to any holders of securities of the same class and series as the
Warrant Stock, as and when delivered to such holders, and (ii) copies of any and
all valuations performed of the Company or the value of its stock (including for
purposes of Section 409A of the Internal Revenue Code), as and when such
valuations are made available to the Company. Notwithstanding the foregoing, the
Company will provide quarterly and annual financial statements and such other
information as such Holder may reasonably request and that the Company may
lawfully provide at such time under applicable securities laws.


(d)            The Company shall not treat the Warrant or the shares of Warrant
Stock as being granted or issued as property transferred in connection with the
performance of services or otherwise as compensation for services rendered.


(e)            The Company shall not characterize the Warrant as an ownership
interest in the Company or Holder as a stockholder of the Company until such
time as Holder converts the Warrant for shares of Warrant Stock.


Section 4.                          Adjustments to Number of Shares of Warrant
Stock,  Etc.


4.1  Adjustments. In order to prevent dilution of the rights granted hereunder,
the Number of Shares and Exchange Price shall be subject to adjustment from time
to time in accordance with this Section 4. Upon each adjustment of the Exchange
Price pursuant to this Section 4, Holder shall thereafter be entitled to acquire
upon conversion, at the Exchange Price resulting from such adjustment, the
number of shares of Warrant Stock obtainable by multiplying the Exchange Price
in effect immediately prior to such adjustment by the number of shares of
Warrant Stock acquirable immediately prior to such adjustment and dividing the
product thereof by the new Exchange Price resulting from such adjustment.


4.2  Subdivisions, Combinations and Stock Dividends. If the Company shall at any
time subdivide by split-up or otherwise, the class and series of Company
securities into which the Warrant could then be converted into a greater number
of shares, or issue additional securities as a dividend, bonus issue or
otherwise with respect to such securities into which the Warrant could be
converted, then the Exchange Price in effect immediately prior to such
subdivision or share dividend or bonus issue shall be proportionately reduced
and the number of shares acquirable upon exchange hereunder shall be
proportionately increased. Conversely, if the class and series of Company
securities into which the Warrant could then be converted are combined into a
smaller number of shares, the Exchange Price in effect immediately prior to such
combination shall be proportionately increased.
8

--------------------------------------------------------------------------------



4.3  Reclassification, Exchange, Substitutions, Etc.  Upon any reclassification,
exchange, substitution, or other event that results in a change of the number
and/or class of the securities issuable upon exchange or exercise of this
Warrant, Holder shall be entitled to receive, upon conversion of this Warrant,
the number and kind of securities and property that Holder would have received
for the Warrant Stock if this Warrant had been converted immediately before such
reclassification, exchange, substitution, or other event. Such an event shall
include any automatic conversion of the outstanding or issuable securities of
the Company of the same class or series as the Warrant Stock to Common Stock
pursuant to the Company's Constitutional Documents upon the closing of a public
offering of the Company's Common Stock. The Company or its successor shall
promptly issue to Holder an amendment to this Warrant setting forth the number
and kind of such new securities or other property issuable upon exchange or
exercise of this Warrant as a result of such reclassification, exchange,
substitution or other event that results in a change of the number and/or class
of securities issuable upon exchange or exercise of this Warrant. The amendment
to this Warrant shall provide for adjustments (as determined in good faith by
the Company's Board of Directors) which shall be as nearly equivalent as may be
practicable to the adjustments provided for in this Article 4 including, without
limitation, adjustments to the Warrant Price and to the number of securities or
property issuable upon exchange of the new Warrant. The provisions of Sections
4.2 and 4.3 shall similarly apply to successive subdivisions, combinations,
Share dividends, distributions, reclassifications, exchanges, substitutions, and
dilutive events.


4.4    Notices of Record Date, Etc.  In the event that the Company shall:


               (1) declare or propose to declare any dividend upon Company
securities, whether payable in cash, property, shares or other securities and
whether or not a regular cash dividend, or


(2)  offer for sale any additional shares of any class or series of the
Company's stock or securities exchangeable for or convertible into such stock in
any transaction that would give rise (regardless of waivers thereof) to
pre-emptive rights of any class or series of shareholders, or


(3)  effect or approve any reclassification, exchange, substitution or
recapitalization of the capital shares of the Company, including any subdivision
or combination of its outstanding stock, or consolidation or merger of the
Company with, or sale of all or substantially all of its assets to, another
corporation,  or to liquidate, dissolve or wind up (including an assignment for
the benefit of creditors), or


(4)  offer holders of registration rights the opportunity to participate in any
public offering of the Company's securities, or receive a notice or demand for
redemption of Company securities, or


(5) offer stockholders the opportunity to participate in any public offering of
the Company's securities,
9

--------------------------------------------------------------------------------



then, in connection with such event, the Company shall give to Holder:


          (i) at least ten (10) days prior written notice of the date on which
the books of the Company shall close or a record shall be taken for such a
distribution or offer in respect of the matters referred to in (1) or (2) above,
or for determining rights to vote in respect of the matters referred to in (3)
above; and


          (ii) in the case of the matters referred to in (4) and (5) above, the
greater of (A) ten (10) days prior written notice of the date when the same
shall take place and (B) the date that notice is or is required to be given to
any stockholder.


Such notice in accordance with the foregoing clause (1) shall also specify, in
the case of any such distribution, the date on which the holders of Company
securities shall be entitled thereto and the terms of such distribution, and
such notice in accordance with clause (2) shall also specify the date on which
the holders of Company securities shall be entitled to convert their stock for
securities or other property deliverable upon such reorganization,
reclassification, exchange, substitution, consolidation, merger or sale, as the
case may be, and the terms of such exchange. Each such written notice shall be
given by first class mail, postage prepaid, addressed to the holder of this
Warrant at the address of Holder.


4.6 Adjustment for Capitalization Table Errors.  The parties acknowledge their
mutual agreement that the initial Number of Shares is based on the
capitalization of the Company being in all material respects as represented to
Holder and appended hereto as Exhibit C and Holder's ownership of Warrant Stock
being equal to a maximum of 3.9% of the FDE of the Company on the Issue Date. If
the fully-diluted equity of the Company is not, as of the Issue Date, in fact as
represented in Section 6.3 and Exhibit C, the Number of Shares and / or Exchange
Price shall be equitably adjusted under Section 4.7.


4.7 Adjustments by Board. If any event occurs as to which the provisions of this
Section 4 are not strictly applicable or if strictly applicable would not fairly
protect the rights of Holder in accordance with the essential intent and
principles of such provisions, then the Board shall make an adjustment in the
application of such provisions, in accordance with such essential intent and
principles, so as to protect such rights.


4.8 Officer's Statement as to Adjustments. Whenever the Number of Shares subject
to this Warrant is required to be or is adjusted as provided in Section 4, the
Company shall forthwith file at the office designated for the conversion of this
Warrant a statement, signed by the chief financial officer of the Company,
showing in reasonable detail the facts requiring such adjustment and the number
of issuable shares of Warrant Stock that will be effective after such
adjustment.  If such notice relates to an adjustment resulting from an event
referred to in Section 4.3, such notice shall be included as part of the notice
required to be mailed or published under the provisions of Section 4.4.
10

--------------------------------------------------------------------------------



4.9  Issue of Securities other than Warrant Stock.  In the event that at any
time, as a result of any adjustment made pursuant to Section 4, Holder
thereafter shall become entitled to receive any securities of the Company, other
than Warrant Stock, thereafter the number of such other securities so receivable
upon conversion of this Warrant shall be subject to adjustment from time to time
in a manner and on terms as nearly equivalent as practicable to the provisions
with respect to the Warrant Stock contained in Section 4.


Section 5.      Rights of the Warrant Holder.


        This Warrant shall entitle Holder, upon Conversion, to the benefit of
all rights as are applicable to any stockholder of the Company holding shares
that are the same class and series as the Warrant Stock.


Section 6.                          Representations, Warranties and Covenants of
the Company.  The Company represents and warrants to, and covenants with, Holder
that:


6.1            Corporate Power; Authorization.  The Company has all requisite
corporate power and has taken all requisite corporate action to execute and
deliver this Warrant, to issue the Warrant and Warrant Stock and to carry out
and perform all of its obligations hereunder. This Warrant has been duly
authorized, executed and delivered on behalf of the Company and constitutes the
valid and binding agreement of the Company, enforceable in accordance with its
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization or similar laws relating to or affecting the enforcement of
creditors' rights generally and (ii) as limited by equitable principles
generally. Any person executing this Warrant on behalf of the Company is a duly
authorized officer of the Company with all necessary legal authority to bind the
Company generally and with the specific legal authority to cause the Company to
execute and deliver this Warrant.


6.2            Validity of Securities.  This Warrant, when sold by the Company
against the consideration therefor as provided herein, will be validly
authorized, issued and fully paid. The issuance and delivery of the Warrant is
not subject to any consent, approval, preemptive or any similar rights of the
shareholders of the Company (which has not been duly secured or waived),
including without limitation any pre-emptive rights, or any liens or
encumbrances except for restrictions on transfer provided for herein or under
applicable securities laws; and when and if shares of Warrant Stock are issued
upon conversion and in accordance with the terms hereof and this Warrant is
converted for such Warrant Stock, such securities will be, at each such
issuance, validly issued shares of Warrant Stock in the Company's capital, in
compliance with all applicable securities laws and free of any liens or
encumbrances except for restrictions on transfer provided for herein, in the
Constitutional Documents or under such applicable securities laws.


6.3            Capitalization. As of the date of this Warrant, the authorized
capital of the Company consists of 200,000,000 common shares, of which
106,355,166 are issued and outstanding, 10,000,000 Preferred Shares, no par
value per share, of which, as of the date of this Warrant, 115,070 are issued
and outstanding, consisting of (i) 45,000 designated as Series D Preferred
Shares, and (ii) 70,070 designated as Series E Preferred Shares. (Concurrent
with the date of this Warrant, 5361 shares of the Company's Series F Preferred
Stock were exchanged and cancelled for shares of common stock, convertible
debentures, and warrants, which securities are included elsewhere in this
paragraph.) The 115,070 outstanding Series D and E Preferred Shares can convert
into 702,830 common shares. It is anticipated that a new series consisting of
210 preferred shares will be designated as Series G Preferred shares after the
date hereof. 64,764,552 shares of common stock are reserved for issuance upon
exercise of outstanding options, along with possible issuances for conversions
of outstanding convertible debt.  A true, correct and current copy of the
Company's current Restated Articles of Incorporation is appended as Exhibit C
hereto. Except as specified in this Agreement, there are no other options,
warrants, conversion privileges or other contractual rights presently
outstanding to purchase or otherwise acquire any authorized but unissued shares
of the Company's capital stock or other securities. Exhibit D hereto sets forth
a capitalization table of the Company which is true, correct accurate and
complete as of the date hereof.
11

--------------------------------------------------------------------------------



6.4            No Conflict. The execution and delivery of this Warrant do not,
and the consummation of the transactions contemplated hereby and thereby will
not, conflict with, or result in any violation of, or default (with or without
notice or lapse of time, or both), or give rise to a right of termination,
cancellation or acceleration of any obligation or to a loss of a material
benefit, under, any provision of the Company's Constitutional Documents, as
amended, or any mortgage, indenture, lease or other agreement or instrument,
permit, concession, franchise, license, judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to the Company, its properties or
assets, the effect of which would have a material adverse effect on the Company
or materially impair or restrict its power to perform its obligations as
contemplated hereby.


6.5            Governmental and other Consents. As at the Issue Date, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any governmental authority or other
person or entity is required on the part of the Company in connection with the
issuance, sale and delivery of the Warrant and the Warrant Stock, except such
filings as shall have been made prior to and shall be effective on and as of the
date hereof. All Company and stockholder consents required in connection with
issuance of the Warrant and Warrant Stock have either been obtained by the
Company or no such consents are required.


6.6            Exempt from Registration. As at the Issue Date, assuming the
accuracy of the representations and warranties of Holder in Section 7 hereof,
the offer, sale and issuance of the Warrant and the Warrant Stock will be exempt
from any registration requirements of the Securities Act, the registration and
qualification requirements of applicable state securities laws.


6.7            Delivery of Information; Accuracy. The Company acknowledges its
delivery of certain Representations and Warranties in connection with the Loan
Agreement and this Warrant (the "Representation Letter") to HOLDER, which
Representations and Warranties form the basis for Holder purchasing this
Warrant. As at the Issue Date, the information contained in the Representation
Letter and all documents, instruments and other information delivered to Holder
in connection therewith are true, correct, accurate and complete in all material
respects.
12

--------------------------------------------------------------------------------



Section 7.                          Representations and Warranties of Holder. 
Holder hereby represents and  warrants to the Company as of the Issue Date as
follows:


7.1            Investment Experience.  Holder is an "accredited investor" within
the meaning of Rule 501 under the Securities Act, and was not organized for the
specific purpose of acquiring the Securities. Holder is aware of the Company's
business affairs and financial condition and has acquired sufficient information
about the Company to reach an informed and knowledgeable decision to acquire the
Securities.  Holder has such business and financial experience as is required to
give it the capacity to protect its own interests in connection with the
purchase of the Warrant and the Warrant Stock.


7.2            Investment Intent.  Holder is purchasing the Warrant for
investment for its own account only and not with a view to, or for resale in
connection with, any "distribution" thereof within the meaning of the Securities
Act.  Holder understands that the Warrant has not been registered under the
Securities Act or registered or qualified under any state securities law in
reliance on specific exemptions therefrom, which exemptions may depend upon,
among other things, the bona fide nature of Holder's investment intent as
expressed herein.


7.3            Authorization.  Holder has all requisite power and has taken all
requisite action required of it to carry out and perform all of its obligations
hereunder.  The execution and delivery of this Warrant has been duly authorized,
executed and delivered on behalf of Holder and constitutes the valid and binding
agreement of Holder, enforceable in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency,  reorganization or similar laws
relating to or affecting the enforcement of creditors' rights generally and (ii)
as limited by equitable principles generally. The consummation of the
transactions contemplated herein and the fulfillment of the terms herein will
not result in a breach of any of the terms or provisions of Holder's
constitutional documents or instruments. Any person executing this Warrant on
behalf of Holder is a duly authorized officer of Holder with all necessary legal
authority to bind Holder generally and with the specific legal authority to
cause Holder to execute and deliver this Warrant.


Section 8.                          Restrictive Securities Legend.


This Warrant and the Warrant Stock have not been registered under any securities
laws.  Accordingly, any Share certificates issued pursuant to the conversion of
this Warrant shall (until receipt of an opinion of counsel in customary form
that such legend is no longer necessary) bear the following legend:


THIS WARRANT AND THE WARRANT SHARES ISSUABLE UPON CONVERSION HEREOF HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN
ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE
OF DISTRIBUTION THEREOF.  NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT
AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN
CUSTOMARY FORM THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT.
13

--------------------------------------------------------------------------------



Section 9.                          Notices.


All notices to be given under this Warrant shall be in writing and shall be
given: (i) personally, or (ii) by reputable private delivery service, (iii) by
regular first-class mail, or certified mail return receipt re-quested, or (iv)
by fax, or (v) by electronic mail. If sent by fax or electronic mail, such
notice shall also be sent concurrently by one of the other methods provided
herein. Notices may be sent to the parties in accordance with their contact
details specified below or to any other address, fax number or electronic mail
address later designated in writing by a party. All no-tices shall be deemed to
have been given upon delivery in the case of notices personally delivered, or at
the expira-tion of one Business Day following delivery to the private delivery
service, or two Business Days following the de-posit thereof in the United
States mail, with postage pre-paid, or upon receipt during the Business Day
where received in the case of notices sent by fax or electronic mail, but
subject to reasonably concurrent transmission by another method, as specified
above. The addresses for such communications shall be:


if to Holder, at


________________
________________
________________
________________
Fax:  ________________
Email: ________________


with a copy (not constituting notice) to


________________
________________
________________
________________
Fax: ________________
Email: ________________


with the original of this Warrant and any replacement, restatement or reissue of
this Warrant to be delivered to:


________________
________________
________________
________________
Phone # ________________
Email: ________________


or
14

--------------------------------------------------------------------------------



if to the Company, at


ActiveCare, Inc.
1365 West Business Park Drive, Suite 100
Orem, UT 84058
Fax: 866-226-2595
Attn: Jeffrey Peterson, CFO
Email: jpeterson@activecare.com


     with a copy to:


________________
________________
________________
Fax: ________________
________________


Each party hereto may from time to time change its address for notices under
this Section 7 by giving at least 10 calendar days' notice of such changes
address to the other party hereto.


Section 8.      Amendments and Waivers.


        This Warrant and any term hereof may be changed, waived, discharged or
terminated only by an instrument in writing signed by the party against which
enforcement of such change, waiver, discharge or termination is sought.
15

--------------------------------------------------------------------------------



Section 9.     Applicable Law; Severability.


        This Warrant shall be governed by and construed and enforced in
accordance with the laws of the State of California.  If any one or more of the
provisions contained in this Warrant, or any application of any provision
thereof, shall be invalid, illegal, or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and all other applications of any provision thereof shall not in any way
be affected or impaired thereby.


Section 10.                          Construction.


Section headings are only used in this Agreement for convenience.  The Company
and Holder each acknowledge that the headings may not describe completely the
subject matter of the applicable Section, and the headings shall not be used in
any manner to construe, limit, define or interpret any term or provision of this
Agreement. This Agreement has been fully reviewed and negotiated between the
parties and no uncertainty or ambiguity in any term or provision of this
Agreement shall be construed strictly against either party under any rule of
construction or otherwise..


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
16

--------------------------------------------------------------------------------


 
        IN WITNESS WHEREOF, the Company has caused this Warrant to be duly
executed on the day and year first above written.


COMPANY:
 
COMPANY NAME
 
 
 
 
By: ____________________________
 
Name: _________________________
 
Title: __________________________
 
ACKNOWLEDGED AND AGREED:
 
HOLDER:
 
________________________________
 
 
By: _______________________
      ___________________, _________

 
17

--------------------------------------------------------------------------------







Exhibit A


To:     ACTIVECARE INC.




                              ELECTION TO EXCHANGE OR EXERCISE


The undersigned hereby exercises its right to Exchange its Warrant for
_________________ fully paid, validly issued and nonassessable:


     Shares


The undersigned hereby exercises its right to Exercise its Warrant for
_________________ fully paid, validly issued and nonassessable:


     Shares




[check one box]


covered by the attached Warrant in accordance with the terms thereof.


and requests that certificates or other legal evidence of ownership of such
Shares be issued in the name of, and delivered to:




                       ______________________
                       ______________________
                       ______________________


Date: _____________________         [Holder]




                                                    By _________________________
                                                       Name:
                                                       Title:


18

--------------------------------------------------------------------------------







Exhibit B


ASSIGNMENT FORM


To:     ACTIVECARE INC.


        The undersigned hereby assigns and transfers this Warrant to


__________________________________________________
 (Insert assignee's social security or tax identification number)


____________________________________________________________________
(Print or type assignee's name, address and postal code)
____________________________________________________________________


____________________________________________________________________




and irrevocably appoints _______________________________________ to transfer
this Warrant on the books of the Company.


Date: __________________   [Holder]




By __________________________
Name: _______________, ______________




19

--------------------------------------------------------------------------------

Exhibit C - Capitalization Table












20

--------------------------------------------------------------------------------

Exhibit D – Certificate of Incorporation

 
 
21

--------------------------------------------------------------------------------